Case 2:18-cv-05845-CAS-MAA Document 54 Filed 04/01/19 Page 1 of 3 Page ID #:333



   1   Jeffrey M. Goldman (SBN 233840)
   2   PEPPER HAMILTON LLP
       4 Park Plaza, Suite 1200
   3   Irvine, CA 92614-5955
   4   Tel.: 949.567.3747
       Fax: 949.728.3537
   5   goldmanj@pepperlaw.com
   6
       Vincent V. Carissimi
   7   PEPPER HAMILTON LLP
   8   3000 Two Logan Square
       Eighteenth and Arch Streets
   9   Philadelphia, PA 19103-2799
  10   Tel: 215.981.4351
       Fax: 215.689.4625
  11   carrisimv@pepperlaw.com
  12
       Attorneys for Defendant and Counterclaim-
  13   Plaintiff,
  14   Five Below, Inc.
  15
                            UNITED STATES DISTRICT COURT
  16
                    CENTRAL DISTRICT OF CALIFORNIA
  17   LANARD TOYS LIMITED,        Case No. 2:18-cv-05845-CAS-MAA
  18
                          PLAINTIFF,                 NOTICE OF SETTLEMENT
  19
                                                     Settlement Conference Date and Time:
  20                                                 March 27, 2019 at 10:00 a.m.
                 vs.
  21

  22
       FIVE BELOW, INC. et al.,
  23

  24
                          DEFENDANTS.
  25
       Including related counter-actions.
  26

  27

  28
       #52743493 v2                              1
                                        NOTICE OF SETTLEMENT
Case 2:18-cv-05845-CAS-MAA Document 54 Filed 04/01/19 Page 2 of 3 Page ID #:334



   1             TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
   2
                 Pursuant to Local Rule 16-15.7 and the Order of Magistrate Judge Audero
   3
       [Docket No. 52], PLEASE TAKE NOTICE that the parties in the above-
   4
       captioned actions have reached an agreement to settle all claims by and among all
   5
       parties. The parties are in the process of finalizing a written settlement agreement.
   6
       Once that agreement is finalized and all actions contemplated thereby are
   7
       completed, the parties will file a stipulation of dismissal with prejudice.
   8
       Dated: April 1, 2019                            PEPPER HAMILTON LLP
   9

  10
                                                       s/ Jeffrey M. Goldman
  11                                                   JEFFREY M. GOLDMAN
  12
                                                       Attorneys for Defendant
  13                                                   Five Below, Inc.
  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
       #52743493 v2                                2
                                          NOTICE OF SETTLEMENT
Case 2:18-cv-05845-CAS-MAA Document 54 Filed 04/01/19 Page 3 of 3 Page ID #:335




                          CERTIFICATE OF SERVICE

       I hereby certify that on April 1, 2019, I electronically filed the foregoing
 document: NOTICE OF SETTLEMENT with the United States District Court,
 Central District of California, by using the CM/ECF system. I certify that the
 following parties or their counsel of record are registered as ECF Filers and that
 they will be served by the CM/ECF system:

   GORDON REES SULLY MANSUKHANI LLP             Attorneys for Lanard Toys Ltd.
   Reid E. Dammann/rdammann@grsm.com
   Richard P. Sybert/rsybert@grsm.com

   HOLLAND AND KNIGHT LLP                       Attorneys for RMS International (USA)
   Courtney L. Batliner                         Inc.
   Courtney.batliner@hklaw.com
   Vito Anthony Costanzo
   Vito.costanzo@khlaw.com
   Joshua C. Krumholz
   Joshua.krumholz@khlaw.com
   Stacey Hsiang Chung Wang
   Stacey.want@hklaw.com


       I declare that I am employed in the office of a member of the bar of this
 Court, at whose direction the service was made.

       Executed on April 1, 2019, at Irvine, California

                                             /s/ Janine Philips
                                        Name: Janine Philips
